Citation Nr: 1527032
Decision Date: 06/05/15	Archive Date: 07/07/15

DOCKET NO.  13-19 623	)	DATE JUN 05 2015
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from January 1987 to June 1991, and from December 2001 to November 2002.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  Additional evidence was submitted during the hearing and in May 2014, accompanied by waivers of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2014).

Although the Veteran has phrased his claim for service connection for psychiatric disability as a claim for service connection for PTSD, a review of the record shows that he has been diagnosed with multiple psychiatric disorders, to include generalized anxiety disorder, depression NOS (not otherwise specified), and PTSD.  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veterans physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has a current acquired psychiatric disorder, to include PTSD, related to assisting injured and removing deceased service members from the boiler room of the U.S.S. Iwo Jima while on temporary duty in the aftermath of a boiler explosion on the U.S.S. Iwo Jima in October 1990.

VA and private psychiatric treatment records and evaluations show diagnoses of PTSD and depressive disorder, NOS (not otherwise specified) related to the Veterans claimed non-combat related stressor of a boiler explosion aboard the U.S.S. Iwo Jima in October 1990.

The Veterans service personnel records currently associated with the claims file include an Individual Deployment Record, which indicates that he served in the United States Marine Corps, 2nd Maintenance Battalion and that he was stationed aboard the U.S.S. Portland from August 15, 1990 to April 18, 1991.  A combat history, expeditions and awards record shows that he participated in Operation Desert Shield and Operation Desert Storm in the Persian Gulf from August 1990 to March 1991.  The Veterans available service personnel records contain no evidence supporting his contention that he was on temporary duty aboard the U.S.S. Iwo Jima at the time of the boiler explosion in October 1990.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was engaged in combat with the enemy.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As for combat participation, receiving enemy fire may constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veterans own statements and an almost unlimited variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

If, however, it is determined that the veteran did not engage in combat, then his lay testimony, by itself, is insufficient to establish the alleged stressor(s).  Instead the record must contain service records or other independent credible evidence to corroborate the veterans account of inservice stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 16 (1996).  In sum, if the claimed stressor is not combat-related, the veterans lay testimony regarding inservice stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Lay statements received from the Veterans mom and spouse in May 2014 recall that the Veteran called or wrote home about his involvement in assisting in the aftermath of the boiler explosion aboard the U.S.S. Iwo Jima in October 1990.   

In addition, during the April 2014 hearing, the Veteran testified that one of his current co-workers, TLR, was stationed aboard the U.S.S. Iwo Jima in October 1990 and recalled seeing him aboard the U.S.S. Iwo Jima prior to and in the aftermath of the boiler explosion.  In a lay statement received at the hearing, TLR indicated that he was aboard the U.S.S. Iwo Jima with the Veteran when the boiler exploded in October 1990.

Nevertheless, there is no indication that any attempt has been made to obtain verification of TLRs service aboard the U.S.S. Iwo Jima at the time of the boiler explosion in October 1990 or deck logs from the U.S.S. Portland and U.S.S. Iwo Jima dated in October 1990.  The Board observes that a CURR response received from DPRIS in May 2010 states that the Naval History and Heritage Command (NHHC) does not maintain January 1  March 31, 1991 deck logs for the U.S.S. Portland; however, correspondence received from the USMC Archives and Special Collections Branch in June 2010 recommended that a request for ship logs be made to the Naval Historical Center.  Additional development in this regard is therefore necessary in an attempt to verify the Veterans claimed stressor aboard the U.S.S. Iwo Jima when a boiler exploded in October 1990.

During the hearing, the Veteran testified that he was frequently sent on temporary duty to various ships to repair military vehicles.  In support of this contention, he stated that his separation examination from his first period of service in the Marine Corps should show that it was performed aboard the U.S.S. Mercy, which he stated is not documented in his service personnel records.  The Board notes that the Veterans service treatment records appear to be missing.  Specifically, a July 2003 PIES response shows that the Veterans STRs from his first period of service were received on microfiche at the RO on July 17, 2003.  A June 2004 deferred rating decision notes that the Veterans microfiche STRs from his first period of service were apparently lost after promulgation of a September 2003 rating decision.  As such, the Veterans STRs pertaining to his first period of active service in the Marine Corps from January 1987 to June 1991 should again be requested from the USMC Headquarters in Quantico, Virginia; the National Personnel Records Center (NPRC), and the Records Management Center (RMC).

The Board also notes that the Veteran has identified that he received private psychiatric treatment or counseling from MEW through an employee assistance program at the Federal Bureau of Prisons.  In a March 2010 statement, the Veteran indicated that treatment records from MEW must be obtained through the employee assistance program at the Federal Bureau of Prisons.  To date, there is no indication that treatment records from MEW have been requested from the Federal Bureau of Prisons and additional development is therefore necessary to obtain these records.

The Board also finds that the February 2011 VA PTSD examination is inadequate for the purpose of deciding the Veterans claim for service connection for an acquired psychiatric disorder, to include PTSD.  The February 2011 examiner stated that no Axis I psychiatric diagnosis could be offered due to concerns about the Veterans style of responding.  She reasoned that the Veterans score on SIMS testing was elevated, rendering psychological and neuropsychological testing invalid.  She stated that it also raised concerns about the validity of the Veterans self-report during the clinical interview.  She stated that of note was the Veterans report that many of his current symptoms related to memory impairment, irritability, depression, and PTSD began approximately 4 to 5 years prior.  She opined that given that the Veterans reported traumatic incident of a boiler explosion occurred in the early 1990s and his service-connected traumatic brain injury (TBI) occurred in 2002, it is less likely than not that problems reported during that examination are related to either the Veterans claimed stressor or his TBI.  

In that regard, the examiner did not provide any opinion as to whether the Veterans currently diagnosed PTSD, depression NOS, and generalized anxiety disorder may be related to any incident of his military service, to include his verified participation in Operation Desert Shield/Desert Storm during his first period of service.  Accordingly, the Veteran should be afforded an additional VA psychiatric examination to determine whether he has a current acquired psychiatric disorder, to include PTSD, related to any incident of his military service, to include his claimed stressor of a boiler explosion aboard the U.S.S. Iwo Jima in October 1990, and his participation in Operation Desert Storm/Desert Shield from August 1990 to March 1991.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board notes that VA psychiatric treatment records were most recently obtained in March 2010.  Ongoing VA psychiatric treatment records should therefore be obtained from the Durham VAMC dating since March 11, 2010.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).

Accordingly, the case is REMANDED for the following action:

1. The Veterans STRs from his first period of active service in the USMC from January 1987 to June 1991 should be requested from all appropriate records repositories, to include the NPRC, RMC, and USMC Headquarters in Quantico, Virginia.

2. The Veterans VA medical and psychiatric treatment records dating since March 2011 should be requested from the Durham VAMC and associated with the claims file.

3. The Veterans psychiatric treatment and counseling records from MEW dating since December 2006 should be requested from the Federal Bureau of Prisons Employee Assistance Program in accordance with the Veterans statement contained in his VA Form 21-4142 dated January 25, 2010, and received in March 2010. 

4. Contact all appropriate records repositories, to include the Naval Historical Center in accordance with June 2010 correspondence from the USMC Archives and Special Collections Branch, and request deck logs for the U.S.S. Iwo Jima and the U.S.S. Portland dated in October 1990 in attempt to verify the Veterans claimed stressor of being aboard the U.S.S. Iwo Jima on temporary duty to perform maintenance on military vehicles aboard the U.S.S. Iwo Jima when a boiler exploded aboard that ship in October 1990.  

5. Perform all appropriate development and contact all appropriate records repositories to verify that TLR was serving aboard the U.S.S. Iwo Jima on the date of a boiler explosion in October 1990 as alluded to in his statement dated February 20, 2014.

6. All efforts to obtain Federal records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.  The Veterans assistance in obtaining authorization necessary to enable VA to obtain these records should be sought as necessary.  

7. After obtaining all outstanding records, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, to specifically include the Veterans July and October 2009 stressor statements, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed acquired psychiatric disability, to include PTSD.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

Identify all psychiatric disorders.  A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criteria for diagnosis of PTSD is or is not satisfied.  The examiner should reconcile his or her opinion in this regard with any conflicting opinions of record, to include the opinions provided by the February 2011 VA examiner, by Dr. MKS during private psychiatric evaluation in March 2011, and the May 2013 statement and opinion by Dr. GLK, the Veterans treating psychiatrist since October 2012.  

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  The examiner must provide a complete rationale for all findings.  In doing so, the examiner should note that as of the date of this remand, the Veterans service personnel records verify his participation in Operation Desert Storm/ Desert Shield from August 1990 to March 1991.  Additional stressor development has been requested herein in an attempt to verify the Veterans claimed stressor of a boiler explosion aboard the U.S.S. Iwo Jima in October 1990.

As to any other psychiatric disorders identified on examination and in the record, to include generalized anxiety disorder and depressive disorder NOS, provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veterans contentions. A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood).  The term at least as likely as not does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8. Review the examination and opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

9. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



